TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2015



                                      NO. 03-14-00603-CV


                                  Sarah Ann Miller, Appellant

                                                 v.

                                  Reese Wynn Miller, Appellee




           APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 23, 2014 and the

modified judgment signed by the trial court on December 12, 2014. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgments. Therefore, the Court affirms the trial court’s judgments. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.